Citation Nr: 1106438	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disorder, including 
disc herniations and musculoskeletal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to February 
1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2009, the Board reopened the Veteran's claim on the basis 
of new and material evidence and remanded it to the RO, via the 
AMC, for additional development and consideration.  All requested 
development has been completed and the claim is again before the 
Board. 


FINDING OF FACT

The Veteran's back disorder, including disc herniations and 
musculoskeletal pain, was first shown many years after service 
separation and has been linked by medical professionals to a 
motor vehicle accident following his separation; it has not been 
shown by competent evidence to be related to any disease or 
injury in service.


CONCLUSION OF LAW

A back disorder, including disc herniations and musculoskeletal 
pain, was not incurred in or aggravated by service, nor may in-
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1103, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 
3.159, 3.300, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005 
and March 2006, with the first letter sent prior to the initial 
adjudication of his claim.  The March 2006 letter informed him of 
the evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  The letter also complied with Dingess by discussing 
the downstream disability rating and effective date elements of 
the claim.  So he has received all required notice.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his service 
treatment records (STRs), VA treatment records, private treatment 
records, and he submitted lay statements.  In addition, the RO 
arranged for a VA compensation examination in July 2009 to 
determine whether the Veteran's back disorder is attributable to 
his military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
obtaining this opinion, the RO has substantially complied with 
the Board's May 2009 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, the Board is satisfied that VA has 
provided all assistance required by the VCAA and appellate review 
may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for a Back Disorder, 
Including Disc Herniations and Musculoskeletal Pain

The Veteran contends that he has a back disorder as a result of a 
fall from an obstacle course during his military service.  
Unfortunately, after reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against his claim 
for service connection, so it must be denied.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  When determining service connection, 
all theories of entitlement, direct, presumptive and secondary, 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
flat feet, varicose veins, etc.), (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  All reasonable doubt is resolved in the Veteran's favor.  
38 CFR § 3.102.  

The Veteran has a current diagnosis of a back disorder.  
Specifically, the May 2009 VA compensation examiner found that 
the Veteran has multi-level disk degeneration of the lower 
cervical spine and mid-thoracic spine; mild degenerative changes 
of the lumbosacral spine; disk protrusion at T4-5, T5-6, and T-
67; and, mild compression of the anterior spinal cord.  
Therefore, the requirement of a current disability has been met.   

Regarding in-service incurrence, the Veteran's STRs showed that 
he fell while completing an obstacle course, which resulted in 
fractures to his right arm.  However, there are no references to 
any injuries or complaints concerning his back, even following 
the in-service injury to his right arm.  The Veteran's service 
treatment reports provide highly probative evidence against his 
claim that he suffered from a back disorder, including disc 
herniations and musculoskeletal pain, during his military 
service.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

The Board notes that an excerpt from his VA treatment records of 
a January 2005 orthopedic consultation with an orthopedic 
technician, certified (OTC) who noted the herniations on the 
Veteran's thoracic spine and stated the Veteran had probably 
injured the spine when he fell during the obstacle course.  The 
examiner stated he considered the Veteran's history and medical 
records for the opinion that the back injury was suffered while 
in service.

However, in opposition to the January 2005 statement, the July 
2009 VA compensation examiner concluded that the Veteran's back 
disorder is "less likely than not" caused by the Veteran's fall 
during service.  The examiner further noted that the Veteran's 
spinal condition "is most consistent with the more recent injury 
to his spine," which the examiner stated is a motor vehicle 
accident in August 2000.  The examiner explained that the injury 
the Veteran claimed to have received as the cause of his current 
back disorder, the 10 to 15 feet fall from the obstacle course 
wall, would have caused acute symptoms.  The Veteran did not 
experience symptoms of this type as evidenced by the lack of 
complaints and treatment concerning his back until a December 
2000 x-ray first noted mild degenerative changes in the Veteran's 
back.  The examiner considered the claims file and determined 
that there was competent medical evidence against a nexus 
finding.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

The Court has held that most of the probative value of a medical 
opinion comes from its reasoning.  Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  A medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other evidence 
in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the Board finds that the July 2009 VA examiner's 
negative medical opinion is entitled to greater probative weight 
than the January 2005 treating physician's conclusion.  Indeed, 
the 2005 medical provider indicated that due to the Veteran's 
history and medical records the Veteran's injury occurred during 
service.  Nonetheless, the July 2009 VA examiner's medical 
opinion was rendered after reviewing the Veteran's entire claims 
file, examining him, and it was based on objective evidence of 
record and sound medical principles, including providing an 
alternative etiology for the currently diagnosed disorder.  
Finally, the VA examiner also, in comparison, provided a 
definitive and well-reasoned opinion clearly concluding against a 
nexus to service for the back disorder, for a variety of reasons 
based on medical findings.  The Board also finds that the 2009 
medical opinion is of more probative weight because it is 
consistent with other objective evidence of record.

The Board again notes that while the Veteran's service treatment 
records show that he fell while completing an obstacle course and 
that he received treatment for an injury to the arm, the records 
are completely silent with respect to any back complaints or 
disability.  Further, the record fails to suggest any indication 
of a back disorder until December 2000, almost two decades after 
his military service ended.  In this regard, the Board points out 
that the Veteran filed claims for VA benefits in January 1983 and 
in October 1998, yet no reference to a back injury was made.  
Additionally, although the Veteran received treatment for various 
disorders, to include other orthopedic disorders, from 1984 
through 2000, again, no reference to a back disorder was made.  
It is not until December 2000 and continuing through his VA 
treatment records until January 2006 that back pain was noted in 
the VA treatment records.  The lapse of so many years between his 
separation from service and the first documented complaint or 
treatment for the claimed disorder is probative evidence to be 
considered in determining whether his current disability may be 
traced back to his military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the fact that the Veteran did not have 
indications of a back disorder during service, when separating 
from service, or for several ensuing years, is not altogether 
dispositive of his claim.  The laws and regulations do not 
require in-service complaints of or treatment for a back disorder 
in order to establish entitlement to service connection.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, it is only 
required that he currently has a back disorder, and that he have 
competent evidence etiologically linking his current disability 
to his military service.  Unfortunately, as discussed above, it 
is in this critical aspect that the Veteran's claim for a back 
disorder, including disc herniations and musculoskeletal pain 
fails.  The July 2009 VA examiner specifically determined that 
the Veteran's back disorder is not due to his military service, 
but rather attributes the current disorder to a motor vehicle 
accident, which occurred in August 2000.  As mentioned, the 
Veteran has also provided VA treatment records through January 
2006; private treatment records from Dr. J.S., dated May 2004; 
emergency room records listing a history of back pain, dated 
August 2004; and records from Desert Radiologists, dated March 
2002 to January 2005.  However, these various treating physicians 
failed to attribute the Veteran's back disorder to his military 
service.  Accordingly, there is no competent evidence, medical or 
otherwise, to refute the negative nexus opinion from the July 
2009 VA examiner.

Moreover, in addition to the medical evidence, the Board has 
considered the lay statements the Veteran provided in support of 
his claim.  In his lay statements, the Veteran asserted he has 
suffered from pain in his back since the fall in-service while 
completing the obstacle course.  The Board notes that the Veteran 
is competent to describe pain in his low back and the date that 
pain began.  A lay person is competent to testify as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, the Board rejects the Veteran's statements, 
asserting that he has experienced pain in his back since service, 
in that they are not credible.  A review of the objective 
evidence reveals that the Veteran's statements are inconsistent 
with statements made contemporaneous to his separation from 
service and while being treated for his in-service injury.  
Contrary to his assertions that he has had a back disorder since 
service, the Veteran's service treatment records affirmatively 
show normal findings.  Additionally, as previously noted, the 
Veteran filed claims for VA compensation benefits in 1984 and 
1998.  No reference to a back disorder was made.  Moreover, the 
Veteran's VA and non-VA treatment reports dated from 1983 through 
early 2000 show treatment for numerous disorders.  The reports do 
not mention a back disorder attributable to service.  The 
objective credible evidence shows that the etiology of the 
Veteran's current back disorder first manifested seventeen years 
after service.

Indeed, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, continuity of symptoms 
has not been established, either through the competent medical 
evidence or through the Veteran's or his representative's 
contentions.  In assessing the Veteran's credibility, the Board 
also points out that the Veteran did not file his first VA claim 
concerning this disorder until March 2003 and again in February 
2005.  And, as previously noted, the first indication of back 
disorder was in December 2000, approximately seventeen years he 
separated from service, even though he claims he has suffered 
from back problems since the in-service injury.  However, as 
mentioned the service treatment records fail to indicate any 
problems, including pain, concerning the Veteran's back.  There 
is no history of complaint, treatment or a diagnosis of the 
Veteran's current back disorder, either in service - such as at 
the time of his separation examination, or even for many years 
after.  

Therefore, the record does not indicate that the Veteran has had 
a back disorder since service, and to the extent that the Veteran 
asserts such, the Board finds that his statements are not 
credible.  Continuity of symptoms has not been established.  In 
fact, the Veteran reported that he has suffered from a back 
disorder since the fall in 1982, but the objective credible 
evidence does not support this statement, as mentioned.  In 
addition, the provisions concerning continuity of symptomatology 
do not relieve the requirement that there be some competent and 
credible evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); 
Savage, supra.  In this case, there is no competent and credible 
evidence which relates the current back disorder to any in-
service injury, including the injury received while completing 
the obstacle course.  For these reasons, the Board finds that 
service connection for a back disorder is not warranted on the 
basis of continuity of symptomatology.

Accordingly, the preponderance of the evidence is against service 
connection for a back disorder.  There is no reasonable doubt to 
resolve in the Veteran's favor, and this claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Entitlement to service connection for a back disorder, including 
disc herniations and musculoskeletal pain, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


